Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven R. Argentieri (Reg. No. 69,083) on 5/6/21.

The application has been amended as follows: 
In claim 1, on line 5, after "a first subset is at", DELETE --most--, INSERT --least--.
In claim 1, on line 20, after "the combined", DELETE --transaction--, INSERT --distraction--.
In claim 1, on line 23, after "the first subset that is at", DELETE --most--, INSERT --least--.

In claim 14, on line 9, after "a first subset is at", DELETE --most--, INSERT --least--.
In claim 14, on line 24, after "the combined", DELETE --transaction--, INSERT --distraction--.
In claim 14, on line 27, after "the first subset that is at", DELETE --most--, INSERT --least--.

Allowable Subject Matter
Claims 1-2, 4-6, 10, 12-15, 17-19, 23 and 25-28 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the amended limitations in conjunction with the remaining claim limitations in the independent claims. 
Dependent claims 2, 4-6, 10, 12-13, 15, 17-19, 23 and 25-28 are also allowed as a result of being dependent on claims 1 and 14.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MATTHEW K KWAN/Primary Examiner, Art Unit 2482